
	
		I
		111th CONGRESS
		2d Session
		H. R. 6464
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To amend the Federal Fire Prevention and Control Act of
		  1974 to make fire department grant funds available for fire station
		  construction, to reauthorize the firefighter assistance program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Firefighter Safety Enhancement Act of
			 2010.
		2.Use of fire
			 department grant fundsSection
			 33(b)(3)(J) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2229(b)(3)(J)) is amended by inserting , repair, construct, and
			 reconstruct before fire stations.
		3.Applicability of
			 standardsSection 33(b) of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(b)) is amended
			 by adding at the end the following:
			
				(18)Applicability
				of standardsThe Director
				shall require a fire department or organization that applies for a grant under
				paragraph (3)(J) to comply with the standards of section 611(j)(9) of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5196(j)(9)), as in effect on the date of enactment of this paragraph, with
				respect to projects carried out using amounts from the grant in the same manner
				as recipients are required to comply in order to receive financial
				contributions from the Director for emergency preparedness
				purposes.
				.
		4.Authorization of
			 appropriationsSection
			 33(e)(1) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2229(e)(1)) is amended to read as follows:
			
				(1)In
				generalThere is authorized
				to be appropriated for the purposes of this section $1,300,000,000 for each of
				fiscal years 2011 through 2014. Of the amounts authorized in this paragraph,
				not to exceed $300,000,000 shall be made available each fiscal year to modify,
				repair, construct, and reconstruct fire stations, fire training facilities, and
				other facilities under subsection
				(b)(3)(J).
				.
		
